     Case 7:19-cv-00070-O-BP Document 14 Filed 09/02/20              Page 1 of 1 PageID 104


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

MICKY DAWN WADE,                                   '
                                                   '
                       Petitioner,                 '
                                                   '
v.                                                 '       Civil Action No. 7:19-cv-070-O-BP
                                                   '
WICHITA COUNTY, TEXAS,                             '
                                                   '
                       Respondent.                 '

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        This is a habeas action brought pursuant to 28 U.S.C. ' 2241. The United States Magistrate

Judge entered his Findings, Conclusions, and Recommendation in which he recommends that the

petition be dismissed without prejudice for failure to exhaust state remedies. See ECF No. 12.

Petitioner has filed objections. See ECF No. 13.

        The District Court reviewed de novo those portions of the Findings, Conclusions, and

Recommendation to which objections were made and reviewed the remaining Findings, Conclusions,

and Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are

correct and they are hereby adopted and incorporated by reference as the Findings of the Court.

        Accordingly, the petition for writ of habeas corpus is DISMISSED without prejudice for

failure to exhaust state remedies.

        SO ORDERED this 2nd day of September, 2020.


                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE
